The defendant failed to present any proof estáblishing that the parties’ 1994 stipulation of settlement as to the distribution of marital property was unfair and constituted overreaching by the plaintiff (see, Ruxton v Ruxton, 181 AD2d 876). At the time the 1994 stipulation was entered into, which stipulation modified a 1990 stipulation, the defendant, represented by counsel, knew about a certain pension plan in favor of the plaintiff, but failed to seek any share of the plan. Rather, she *403unequivocally agreed to the terms of the stipulation, which represented several concessions by the plaintiff with regard to his financial obligations. Therefore, the Supreme Court properly denied the defendant’s request to set aside the stipulation in order for the defendant to obtain an equitable share of the pension plan. Ritter, J. P., Pizzuto, Santucci and Krausman, JJ., concur.